Case 1:21-cv-00094-JB-B Document 24 Filed 05/06/21 Page 1 of 5                       PageID #: 174




                   UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION
                                  *
THOMAS GRAY SKIPPER, et al.,      *
                                  *
                       Plaintiff, *
vs.                               * Case No. 21-94-JB-B
                                  *
UNITED STATES FISH AND            *
WILDLIFE SERVICE, et al.,         *
                       Defendant. *


                            PRELIMINARY SCHEDULING ORDER

        In preparation for the entry of a Fed.R.Civ.P. 16(b) scheduling order, the parties shall

comply with the following schedule pursuant to Fed.R.Civ.P. 26(f), and Local Rule 26.1:

        A.   Meeting of the Parties; Report.

             1. The parties, including pro se parties, are ORDERED to meet and file a

        report pursuant to Fed.R.Civ.P. 26(f) as soon as practicable but not later than June 21,

2021.

             2. The parties may, if the offices of their principal counsel are not within 100

miles of one another, conduct the meeting by telephone.

             3. The report of the parties shall conform to this Court's format, a copy of which is

attached to this order. The report is to include Plaintiff's brief narrative statement of the facts and

the cause of action stated in each count, and Defendant's brief narrative statement of the facts and

defenses, including affirmative defenses, stating the theory of each defense. In other words, the

parties are to fully state their present respective positions in plain English, given what they know

about the case at this time. This is not to be simply a restatement of the complaint and answer.

        B.   Rule 26 Disclosures.
                                                  1
Case 1:21-cv-00094-JB-B Document 24 Filed 05/06/21 Page 2 of 5                      PageID #: 175




              1. Required Disclosures.

                   a.    Initial Disclosures. Except as otherwise ordered by the Court, a party

shall, without awaiting a discovery request, provide the information described in Fed.R.Civ.P.

26(a)(1)(A-D) not later than twenty-one (21) days after the meeting of the parties.

              2. Filing. Except as otherwise ordered by the Court, disclosures under

Fed.R.Civ.P. 26(a)(1), (2) and (3) shall be filed with the Court only when, and to the extent,

ordered by the Court or when needed by a party in connection with a motion (or response

thereto), or for use at trial.

        C.    Commencement of Discovery. Except as otherwise ordered by the Court:

              1. Formal discovery under Fed.R.Civ.P. 30, 31, 33, 34, and 36 may not be

commenced before the meeting of the parties except in the following actions:

                   (a)   Actions in which a temporary restraining order or preliminary

injunction is sought;

                   (b)   Actions in which discovery is needed to resolve a preliminary

motion such as an objection to personal jurisdiction or venue.

        ORDERED this 6th day of May, 2021.




                                               SONJA F. BIVINS
                                               UNITED STATES MAGISTRATE JUDGE


                                               By: Cathi Jennings
                                                              Deputy Clerk




                                                  2
Case 1:21-cv-00094-JB-B Document 24 Filed 05/06/21 Page 3 of 5                              PageID #: 176




Local Form For Report of Parties' Planning Meeting

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

___________________________,                           :

        Plaintiff,                                     :

vs.                                                    : CIVIL ACTION _________________

___________________________,                           :

        Defendant.                                     :

                             REPORT OF PARTIES' PLANNING MEETING

        Pursuant to Fed.R.Civ.P. 26(f), a meeting was held on (date) at (place) and was attended by:
        (name) for plaintiff(s)
        (name) for defendant(s) (party name)
        (name) for defendant(s) (party name)

The parties [request] [do not request] a conference with the court before entry of thescheduling order.

        1.       Plaintiff's brief narrative statement of the facts and the cause of action stated in
each count, and defendant's brief narrative statement of the facts and defenses, including affirmative
defenses, stating the theory of each defense. In other words, the parties are to fully state their present
respective positions in plain English, given what they know about the case at this time. This is not to
be simply a restatement of the complaint and answer.

       2.       This [jury] [non-jury] action should be ready for trial by (date) and at this time is
expected to take approximately (length of time in days excluding jury selection).

        3.       The parties request a pretrial conference in (month and year).

        4.       Discovery Plan. The parties jointly propose to the court the following discovery
plan: [Use separate paragraphs or subparagraphs as necessary if parties disagree.]
        Discovery will be needed on the following subjects: (brief description of subjects
on which discovery will be needed).
        All discovery commenced in time to be completed by (date). [Discovery on (issue for early
discovery) to be completed by (date).]

        5.      Initial Disclosures. The parties [have exchanged] [will exchange by (date)] the
        information required by Fed.R.Civ.P. 26(a)(1).

        6.       The parties request until (date) to join additional parties and amend the pleadings.

        7.       Reports from retained experts under Rule 26(a)(2) due:
                                                      3
Case 1:21-cv-00094-JB-B Document 24 Filed 05/06/21 Page 4 of 5                             PageID #: 177




                 from plaintiff(s) by (date).
                 from defendant(s) by (date).

        8.      Pretrial Disclosures. Final lists of witnesses and exhibits under Rule 26(a)(3)
                due by (date).

        9.      Discovery Limits.
                Maximum of ___ interrogatories by each party to any other party. Responses due
                ___ days after service.
                Maximum of ___ depositions by plaintiff(s) and ___ by defendant(s). Each
                deposition limited to maximum of ___ hours unless extended by agreement of
                parties.
                Maximum of ___ requests for admission by each party to any other party.
                Responses due ___ days after service.
                Maximum of ___ requests for production of documents by each party to any other
                party. Responses due ___ days after service.

        10.     All potentially dispositive motions filed by (date).

        11.     Settlement [is likely] [is unlikely] [cannot be evaluated prior to (date)] [may be
                enhanced by use of the following alternative dispute resolution procedure: [___].

        12.     The discovery in this action [will] [will not] include Electronically Stored
                Information (ESI). In those cases where discovery of ESI is a probability, the
                parties shall discuss the substantive issues of the existence and location of the
                ESI, the preservation (including time period) of information, the ease/difficulty
                and costs of production, a schedule and format for production, and a plan for how
                to manage privilege and work product protection issues. An ESI production
                agreement as to how to manage these issues shall be included in the Report. If the
                parties cannot agree on an ESI production agreement, the disagreements are to be
                listed in the Report.

        13.     [Other matters that may be appropriate for inclusion in the Rule 16(b) Order.]

Date: __________

Signature1                                                         Signature1
Name                                                               Name
Counsel for Plaintiff                                              Counsel for Defendant
Address                                                            Address
Telephone Number                                                   Telephone Number




        1
          Signatures may be electronically affixed (i.e. s/Judith Attorney) and, with consent so stated after
the signature, counsel may electronically sign for other counsel (i.e. s/John Attorney, by consent).
                                                     4
           Case 1:21-cv-00094-JB-B Document 24 Filed 05/06/21 Page 5 of 5                      PageID #: 178




                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                   SOUTHERN DISTRICT OF ALABAMA



NOTICE OF RIGHT TO CONSENT TO THE EXERCISE OF CIVIL JURISDICTION BY A MAGISTRATE
                            JUDGE AND APPEAL OPTION



ACTIVE JUDGES:     Kristi K. DuBose-KD; Jeffrey U. Beaverstock-JB
SENIOR JUDGES:     Callie V. S. Granade-CG; William H. Steele-WS
MAGISTRATE JUDGES: William E. Cassady-C; Bert W. Milling, Jr.-M; Sonja F. Bivins-B; Katherine P. Nelson-N;
                        P. Bradley Murray-MU



       The policy of this court is to assign each newly filed civil action a number accompanied by letter suffixes
which reflect the initial(s) of the assigned District Judge followed by the initials of the assigned Magistrate Judge (i.e.
CIVIL ACTION 10-0001-WS-C would be assigned to Judge Steele and Magistrate Judge Cassady).

         In accordance with the provisions of 28 U.S.C., Sec. 636(c), the United States Magistrate Judges of this
district, in addition to their other duties, upon the consent of all parties in a civil case, may conduct any or all
proceedings including a jury trial or non-jury trial, and order the entry of a final judgment.

        Your decision to consent, or not, to the referral of your case to a United States Magistrate Judge must be
entirely voluntary, as provided in Rule 73(b), F.R. Civ. P.

       Pursuant to the provisions of 28 U.S.C., Sec. 636(c)(3), any appeal from a judgment entered by a Magistrate
Judge shall be taken directly to the United States Court of Appeals for the Eleventh Circuit in the same manner as an
appeal from any other judgment of the district court.

       A copy of the court's form Consent to Jurisdiction by a United States Magistrate Judge is attached and is also
available from the clerk of court.



                                                              CHARLES R. DIARD, JR., CLERK
                                                              UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF ALABAMA
